Morphy, J.
This appeal has been taken from a judgment rendered on a promissory note for $407 73. The error complained of is, that the judge below allowed the full amount of the note, when on the back of it a credit of $100 is endorsed, reducing plaintiffs’ claim to $307 73. As such an endorsement exists, and appears to have been made while the note was in the' possession of the petitioners, who were the payees, they must, we think, be bound by it, unless they show, which has not been done, that it was made through error. Civ. Code, art. 2246. 2 Pothier, Oblig., No. 726.
It is, therefore, ordered, that the judgment of the Commercial Court be so amended, that the plaintiffs recover from the defendant only three hundred and seven dollars and seventy-three cents, with five per cent interest thereon, from the 14th of April, 1842, until paid, and two and a half dollars costs of protest, together with costs below, those of this court to be borne, by the appellees.